Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Peter Butch on 9/25/21.

The application has been amended as follows: 

IN THE CLAIMS:

1.	Please CANCEL Claim 11.
Claim 11.	(CANCELED)

	2.	Please AMEND Claim 12, AS FOLLOWS:
Claim 12.	(CURRENTLY AMENDED)		The biologically active synthetic nanoparticle construct of claim [[12]]5, wherein the outer shell polypeptide comprises a a carboxyl, a phosphonate, a sulfonate, and a combination thereof.

	3.	Please AMEND Claim 13, AS FOLLOWS:
Claim 13.	(CURRENTLY AMENDED)		The biologically active synthetic nanoparticle construct of claim [[12]]5, wherein the outer shell polypeptide has a functional group consist[[s]]ing of sulfosuccinimidyl 4-(N-maleimido-methyl)cyclohexane-1-carboxylate.

	4.	Please AMEND Claim 20, AS FOLLOWS:
Claim 20.	(CURRENTLY AMENDED)		The biologically active synthetic nanoparticle construct according to claim 1, wherein the transcriptional domains are 

	5.	Please CANCEL Claim 24:
Claim 24.	(CANCELED)

	6. 	Please ADD NEW Claim 25, AS FOLLOWS:
Claim 25.	(NEW)		The biologically active synthetic nanoparticle construct according to claim 1, wherein the transcriptional domains are transcriptional repression domains.





	7. 	Please AMEND the first paragraph of the specification, starting on page 1, line 4, as follows:
The present application is a continuation-in-part of U.S. Nonprovisional Patent Application Serial No. 16/102,876 filed August 14, 2018, now abandoned, which is a divisional of U.S. Nonprovisional Patent Application Serial No. 14/913,804 filed February 23, 2016, now issued as U.S. Patent No. 10,100,332, which is the U.S. National Phase of International Patent Application Serial No. PCT/US2014/052569 filed August 25, 2014, which claims the benefit of priority under 35 U.S.C. §119(e) of U.S. Provisional Application No. 61/869,284 filed August 23, 2013 and U.S. Provisional Application No. 61/947,898 filed March 4, 2014. The entire disclosures of the applications noted above are incorporated hereby reference.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: For the record, it should be noted that U.S. Patent No. 10,100,332, was considered for ODP purposes, however, the present claims utilize polypeptide-dendrimer nanoparticle, while the patent requires a biologically-inert substrate, and it is difficult to argue that a polypeptide is inert.  Additionally, because it was the first disclosure in the art, the Artisan would not be able to rely upon the art to make a rejection for obviousness. Thus, this patent is not eligible for ODP purposes.  Additionally the amendments overcome all issues with the application.  Applicant was the first to disclose these particles for transfection, and it is patentable for such.  There is no art of record to anticipate or make obvious the invention claimed.  Thus, Claims 1-10, 12-23, and 25, are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729.  The examiner can normally be reached on M-F: 8a-5p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT M. KELLY
Examiner
Art Unit 1633



/ROBERT M KELLY/            Primary Examiner, Art Unit 1633